Title: To Thomas Jefferson from the Committee of Congress at Headquarters, 25 May 1780
From: Committee of the Continental Congress
To: Jefferson, Thomas



Sir
In committee of Congress, Morristown, 25th May, 1780.

Yesterday we were honored with a despatch from Congress, conveying to us their resolutions of the 19th instant, (see page 3) together with a copy of their circular letter of the same date, to the several States, from New-hampshire to Virginia, inclusive.
By one of the former we are appointed to assist the commander in chief in drawing out supplies for the Army, and the line of conduct we are to pursue, is pointed out in those subsequent: The whole having been transmitted to your State, together with the circular letter, it is unnecessary to inclose your Excellency a copy. Immediately on the receipt of these papers, we laid them before the commander in chief, and entreated him to signify what supplies were immediately necessary to enable him to move the Army; and to put it in a condition to co-operate vigourously with the shortly expected succour of the great and generous ally of these States. This request we candidly avow, was made more with a view to preserve form in conducting business, than for want of competent information on the subject, that having already been fully detailed us by the General, and others, on former conferences, when acting as a committee of arrangements, he, consequently, had only to refer us to what had been before delivered us, by him and others, and which was in substance as follows. That the Army was five months pay in arrears; That it had seldom, or ever, since it took this cantonment, had more than six days provision in advance; That at present, it is without meat, and has been on half, and on quarter allowance, for some days past; That the commissaries cannot give any assurances of doing more than barely subsisting the troops, from day to day; That even then, they apprehend a want of meat will frequently prevail; That the Army is greatly deficient in camp equipage; That it is destitute of forage, for the few horses which indispensible necessity has required should be maintained in Camp; That it will require several thousand horses to move the Army, so as to promise any effectual operation from it; That the sick in hospitals, have not a sufficiency of those articles necessary for their comfort; That carriages in considerable numbers are wanted; That the quarter master general has not a competent number of boats for the use of the Army, in case any offensive operations should take place; That he has no materials for constructing new boats, and carriages, nor even for repairing the old; That as every department of the Army is without money, and not even the shadow of credit left, consequently no article, however necessary, can be procured; That the transportation even of the inadequate supply of flour, forage, and other articles hitherto furnished by the States, is at a stand; That very few of the recruits required by the act of Congress, of the 9th of February last, have arrived; That from information received, there is no prospect that any considerable number will timely engage in the service, on voluntary inlistment; That by the expiration of the terms for which men were engaged, deaths and desertions, the Army is so greatly reduced, that it does not afford a probable prospect of its acting with any degree of efficacy on merely defensive operations; That the patience of the soldiery, who have endured every degree of conceivable hardship, and borne it with fortitude, and perseverance, beyond the expectations of the most sanguine, is on the point of being exhausted; That a spirit of discontent is encouraged by the arts of the enemy, whose emissaries hold up in printed papers, distributed among the soldiery, the most flattering prospects and promises, to enduce them to desert their coulours: The evidence given us in support of this detail of facts, has been fully corroborated by our own observations and enquiry; and painful as the contemplation of the distresses our country labours under, may be; we conceive it would have been inconsistent with our duty to have palliated, or disguised them, in an address to the constituents of that body under whose authority we act; as they ought, in our opinion, to be fully informed: For it is to them, this committee is directed to apply, and on them every reliance for relief and assistance must rest, in this very critical and important moment: But so far are we from desponding under this variety of embarrassment, that we reflect with satisfaction, the result of conviction, that the country is not destitute of the resources necessary to enable its Army to act with vigour, and to second the views of our illustrious ally; and that the legislative and executive powers of your State, impressed, as they are, with a just sense of the magnitude of the object, are equally desirous, as capable, of drawing them forth.
Congress, in their circular letter, has pointed generally at the measures necessary to be adopted by the States: We conceive it incumbent on us, in discharge of the trust reposed, to point more minutely at particulars, and in some measure to enter into a detail of them. We are encouraged to this, under a persuasion that the States will impute to our zeal, and affection for the interest and weal of our country, the liberty we take; and not to a spirit of dictating, which would be, equally improper, as presumptuous.
In a letter we had the honor to address Congress on the 16th instant, (see page 22) but which had not reached Philadelphia, when the circular letter and resolutions we have alluded to, were passed, we stated the little probability (which from the information we had obtained) there appeared to be, of completing the quota’s of men, called for by the act of Congress, of the 9th of February last, by voluntary inlistment; and we conceived it requisite, to propose a set of resolutions, calculated to draw forth the intended complement of men for the Army, together with a state of the deficiencies—copy of which we have the honor to inclose (see page 303.) persuaded that the States can with more facility, and much less expense, make drafts to serve during the campaign, than to engage men to serve during the war, and convinced, from repeated experience, that no reliance is to be made on gaining a sufficient number by voluntary inlistment, should the mode, we have proposed, be as agreeable to the sentiments of the legislature of your State, as it is to those of the commander in chief, we cannot entertain a doubt but that the measure will be adopted with alacrity, and executed with energy.
From the state we have made of the distressed condition of the Army, in point of provision, we are persuaded that every argument to induce the utmost exertions to fill the magazines, which the commander in chief has directed to be formed, would be needless, as a matter of such importance will certainly claim the most immediate attention of the legislative and executive powers of the States.
Congress, in their act of the 25th of February last, have not called on the States for the transportation of any of the articles of supply, enumerated in that act, beyond the limits of the State furnishing the same. If the officers, whose business it is to direct the transportation, were, or could be furnished in time, with money, for that service, it would probably supercede the necessity of any intervention of the State: As they are not, nor is it probable they can be, even with the best exertions of the States, we humbly recommend, that authority be given by your legislature, to the executive authority, or to such other persons, as they may think proper, to furnish such carriage to the officers acting under the authority of Congress, or their committee, as may be needful, to convey those supplies, or any other, for the public use to the Army, or to such posts and places where they may be required: And that until the public officers shall have cash in hand to pay for the same, we intreat the legislature of your State, to give assurances to its citizens, that speedy and effectual measures will be taken to make payment of the debts which may be thus incurred, and remain unpaid, with an interest of 04 ⅌ cent, ⅌ annum, as stated in the resolutions of Congress, of the 19th instant.
It is more than probable necessity will require, that some States should be called upon for additional supplies to those apportioned to them in the Act of Congress of the 25th of February last; both because our Army, and that of our ally, may take such a position, as that supplies from remote States cannot be brought; and because some States are so exhausted, that they cannot even furnish the quota’s assigned them: It therefore becomes essential that similar powers to those stated in the preceding paragraph, should be lodged in the executive authority, or other persons, for furnishing such extra-supplies, on the application of this committee, or officers  appointed for that purpose: And to this matter we also intreat permission to draw the attention of your legislature. As it would be hazarding too much to depend on the precarious supply of horses and carriages, which might be furnished by the inhabitants occasionally, to move the artillery, baggage, and stores immediately attached to the Army; and as the aid of the States to procure the horses and carriages in the present exhausted State of the public Treasury, is evidently necessary, we are also constrained to intreat the attention of your legislature to this capital object, and to request that the executive authority, or other persons, may be empowered to comply with the requisition of this committee, or persons by them authorized for that purpose, on the condition mentioned in the paragraph next preceding the last.
Having, Sir, stated the most material articles of the many which are wanted, we beg leave to urge the indispensible necessity of investing your executive authority, or such other persons as your legislature may judge proper to intrust, with ample power to comply with the requisitions of the committee, or other persons by them appointed, for that variety of articles necessary for an Army, and its appendages, and of which, no perfect enumeration can be made; and to rely for reimbursement out of the monies called for from the States. Had it been practicable to have stated the particular extra-supplies, which necessity will induce us to call for, from each State, for the support of the Army, and its operations, it would have been our duty to have done so: As it was not, we wish your legislature to believe, that the committee will pay every possible attention, in making requisitions for supplies, so as to render the burden as equal in proportion to the ability of each State, as their situation, and the nature of the service will by any means admit.
It is possible, Sir, that should even the deficiencies to complete the quota of troops apportioned to the States, in February last, join their corps as early as the exigency of affairs certainly require, aid of militia may nevertheless be called for by the commander in chief, and as so much depends on dispatch in offensive operations, we beg leave most earnestly to recommend, that such measures may be adopted as will, effectually draw forth this invaluable resource with as little delay as possible.
Having stated what appears to the committee absolutely requisite to be adopted and pursued by the States, permit us, Sir, to add we are authorized to communicate, that the naval and land force alluded to by Congress in their circular letter, was to have sailed so early from France, that they may be daily expected to arrive on this coast; That the orders given by the court of Versailles, for the line of conduct to be observed by their officers, in combining their force with ours, to operate against the common enemy, clearly evince the most unbounded confidence, and the most unequivocal determination, that it should be directed by American councils and rendered subservient to the interest of these States. This generosity, on the part of our illustrious ally, strongly points at the necessity of taking every precaution in our power, that his views may not be frustrated, nor his arms disgraced. Indeed we should be left without the shadow of an excuse, should we through inattention, or indecision, neglect to avail ourselves of the advantages to which such a capital succour is capable of being improved. We should degrade our character, disgrace our Arms; and evince to all the world, that we were either destitute of resources, wanted exertion to draw them forth; or wisdom to apply them; and either would tend to discredit our cause, and stamp these States with indelible stains of infamy: But Americans are incapable of such folly: They will see the necessity of risking possible evils, nay even suffering certain, but temporary ones, with fortitude, and sacrificing a portion of property, if such sacrifice is necessary, rather than by withholding it involve themselves and their posterity in misery too painful to be contemplated without the deepest anxiety.
You, Sir, and the legislature of your State, we are fully convinced will, on this occasion, display with additional lustre that virtue and wisdom which have hitherto so emminently distinguished your councils, and, by taking the lead in exertion, will stimulate your citizens to such laudable acts as will amply intitle them to the invaluable blessings of that liberty, peace, and independence, for which they have fought, and bled.
The committee have only to add their wishes, that you, Sir, will be pleased to convene the legislature of the State with as much dispatch as possible, and to lay these our applications before them.
We have the honor to be, with the greatest respect, Your Excellency’s, most obedient servants,

philip schuyler john mathews nathl. peabody

